Citation Nr: 0216829	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-09 803	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
August 1946, September 1949, October 1977, February 1978, 
September 1978, November 1978, and February 1999 RO rating 
decisions, which determined that a rating of 30 percent was 
not warranted for residuals of gunshot wound of the left 
lower leg, involving muscle group XII. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision.  In 
that decision, the RO determined that the prior rating 
decisions, dated in August 1946, September 1949, October 
1977, February 1978, September 1978, November 1978, and 
February 1999, were not the product of clear and 
unmistakable error.  The veteran perfected a timely appeal 
of the April 2001 rating decision.


FINDINGS OF FACT

1.  In August 1946, September 1949, October 1977, February 
1978, September 1978, November 1978, and February 1999 
determined that a 30 percent for residuals of a gunshot 
wound of the left lower leg, involving muscle group XII was 
not warranted.  The veteran did not appeal these decisions 
and they became final.

2.  The RO's August 1946, September 1949, October 1977, 
February 1978, September 1978, November 1978, and February 
1999 decisions were supported by the evidence then of 
record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.


CONCLUSION OF LAW

The August 1946, September 1949, October 1977, February 
1978, September 1978, November 1978, and February 1999, RO 
decisions, which denied a rating up to 30 percent rating for 
residuals of gunshot wound of the left lower leg, involving 
muscle group XII, did not contain clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105(a), 4.50, 4.51, 4.52, 4.53, 4.56, 4.73 
Code 5312 (1977, 1978, 2001); 38 C.F.R. Part 4, Code 5312 
(1946, 1949); Veterans Regulation No. 2(a), Pt. II, Par. 
III, Department of Veterans Affairs Regulations 1008 and 
1009, effective January 25, 1936, to December 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was recently enacted. See VCAA 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA, 
however, with its expanded duties, is not applicable to a 
claim for revision or reversal of a final decision on the 
basis of clear and unmistakable error. See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Accordingly, 
the VCAA is not for application in this matter.

The veteran's service medical records show that in December 
1944, he sustained multiple penetrating shell fragment 
wounds of the left leg (calf) and knee, right buttock and 
right fingers.  He underwent debridement of all wounds, and 
removal of foreign bodies.  January 1945 X-ray studies of 
the left leg, including the ankle and knee revealed a 
triangular 2 mm by 2 mm metallic foreign body seen in the 
soft tissues posteriorly and laterally at approximately the 
junction of the middle and lower third of the fibula.  There 
was a Dakin tube seen beneath the bandage.  There was marked 
irregularity seen on the anterior margin of the tibia in the 
region of the tibial tubercle.  This had the appearance of 
an incomplete fracture.  A March 1945 report shows that the 
veteran's wounds were healed.  A November 1945 report notes 
that the veteran sustained severe penetrating wounds of the 
left knee and left leg.  Physical examination revealed that 
there was no compromise of the bony structure.  There were 
well adherent scars on the postero-medial aspect of the left 
leg, lower third and two small well healed scars on the 
anterior aspect of the left knee.  Knee scars were 
asymptomatic.  He complained of cramping pain at scar sites 
on excessive activity and aggravated by cold and inclement 
weather.  

In November 1945, the RO granted service connection for 
residuals of a penetrating wound of the left calf, left 
knee, right buttocks and amputation of the right index 
finger.  The RO assigned a 50 percent rating for the 
disorders, effective from November 22, 1945.  

The veteran underwent VA examination in May 1946.  Physical 
examination revealed three broad scars on the medial aspect 
of the left lower calf.  There were two smaller scars over 
the anterior aspect of the left knee and a 2" scar lateral 
to the left tendo-Achilles.  The scars were healed, non-
adherent and showed mild loss of tissue and were mildly 
tender.  The examiner diagnosed scars, healed, multiple 
shell fragment wounds of the left knee and calf, not 
adherent, small loss of tissue, moderately symptomatic.

The RO, in an August 1946 rating decision, assigned a 10 
percent rating for scars of the medial aspect of the left 
lower calf and left knee and one scar lateral to the left 
tendo-Achilles, effective from July 1946. 

An August 1949 VA examination report reveals a history of 
the veteran sustaining a shrapnel wound injury of the left 
leg in 1944.  The veteran stated that he received a shock 
when his left sole was touched.  He reported that his left 
ankle was operated on due to a nerve injury.  Physical 
examination revealed scars of the left leg, just above the 
ankle, outer left ankle, inner left leg at calf, left knee, 
right buttock and right thigh.  Orthopedic examination 
revealed no atrophy of the thigh or leg muscles.

The RO, in a September 1949 RO rating decision, redefined 
the service-connected disability of scars of the medial 
aspect of the left lower calf and left knee and one scar 
lateral to the left tendo-Achilles, to residuals of gunshot 
wound of the left lower leg, involving muscle group XII.  
The RO stated that the records show that the veteran 
sustained a penetrating gunshot wound to the left calf.  
They noted that there was no present evidence of atrophy of 
the leg muscles.  The RO also noted that the record showed a 
gunshot wound of both sides of the left lower leg, just 
above the ankle.  The RO noted that the veteran's current 
manifestations were swelling of the left ankle.  The RO also 
noted that this condition was previously rated as scars of 
the left tendo-Achilles.

The veteran filed a claim for an increased rating for his 
left leg disorder in August 1977.  In support of his claim, 
he submitted an August 1977 hospital report.  The report 
reveals that the veteran was admitted to the hospital due to 
complaints pertaining to his left lower extremity injury.  
He stated that he got occasional pain and swelling of his 
left lower extremity, just above the ankle where he 
sustained a shrapnel injury while he was serving in World 
War II.  He related that since the injury he had on and off 
pain and swelling at the site of the injury.  Physical 
examination revealed evidence of an old shrapnel injury to 
the left leg just above the ankle, but there were no 
definite neurological signs.

Based on a review of the August 1977 hospital report, the 
RO, in October 1977, confirmed the 10 percent rating 
assigned for residuals of a gunshot wound to the left lower 
extremity.  

In January 1978, the veteran asserted that he had 
neurological damage to the left lower leg due to service-
connected shrapnel wounds.  The RO obtained VA outpatient 
treatment reports from 1977 in connection with the veteran's 
claim.  The veteran underwent a neurologic examination in 
October 1977.  He was referred to the neurology department 
due to increased paresthesias/dysesthesias of the left foot.  
During the examination, the veteran reported that he 
incurred a shrapnel wound injury of the left leg.  He denied 
having any real motor deficit at the ankle, but stated he 
had cutaneous hyperesthesias, dysesthesias since the injury.  
He reported that on January 1977, he fell on ice at work and 
injured his right knee.  He related that since the fall he 
favored the injured left leg and had increased pain in that 
leg.  EMG and NCV testing were within normal limits.  
Physical examination revealed hypoesthesia in the area of 
the old left leg shrapnel wound and paresthesias and 
dysethesias.  The diagnosis was dysesthesias, status post 
trauma, probably intensified now as a result of worsening 
venous insufficiency with edema in the evening and favoring 
the left leg since his right knee injury in January 1977.  
The veteran reported to the neurology clinic in December 
1977 complaining of burning pain in the left lower leg and 
parathesia of the left foot since 1945.  The veteran 
received T.N.S. treatment on the left leg.  The examiner 
noted that an EMG study in October 1977 revealed essentially 
negative findings.

Based on a review of the outpatient treatment reports, the 
RO, in a February 1978 rating decision, continued the 10 
percent rating for residuals of a gunshot wound of the left 
lower leg, involving muscle group XII.

In April 1978, the veteran, in essence, filed a claim for an 
increased rating for residuals of a gunshot wound to the 
left leg, involving muscle group XII.  VA outpatient 
treatment reports from 1978 show that the veteran received 
treatment at the pain clinic due to left leg pain.

An August 1978 VA examination report reveals a history of 
the veteran sustaining a gunshot wound to the left lower 
extremity in service.  The veteran stated that he got along 
well until 4 to 5 years ago when he began to experience pain 
in the left calf and foot.  He reported that in April 1978, 
he was given a nerve stimulator by the pain clinic and that 
it blocked the pain in the left leg.  The examiner noted 
that a test of conduction of the left peroneal nerve in 
October 1977 was normal.  Physical examination revealed he 
had pain in the L-4 dermatome, especially on the medial 
aspect of the foot and ankle.  There was no atrophy.  Ankle 
mobility was normal.  Although he claimed an inability to 
move any of his left toes, passive mobility was normal, and 
strength on flexion and dorsiflexion of the left foot was 
normal.  The scars of the left lower extremity were flat and 
disfiguring.  The examiner concluded that the pain in the 
left leg appeared to be adequately controlled with nerve 
stimulator.  The examiner stated that the veteran's 
complaint was difficult to assess.  The examiner stated that 
it was difficult to believe that he had much pain now, 
despite her assertion that he had pain with more than brief 
walking or in certain positions, since he neither took or 
sought analgesic medication.  

Based on a review of the outpatient treatment reports from 
1978 and the August 1978 VA examination, in September and 
November 1978, the RO continued the veteran's 10 percent 
rating for his service-connected residuals of a gunshot 
wound to the left leg.

In a March 1998, the veteran filed a claim for an increased 
rating for residuals of a gunshot wound to the left lower 
leg.

A September 1998 VA examination of the veins report notes a 
history of the veteran sustaining a shrapnel injury to the 
left leg in service.  In connection with the examination, 
the veteran stated he had a burning sensation from the left 
knee down to the foot.  He related that he took pain 
medication.  Physical examination revealed he had 
superficial bilateral ankle/feet varicosities which were 
more pronounced on the left side.  The diagnosis was 
neuritis of the left lower extremity secondary to post 
traumatic injuries.  A September 1998 orthopedic VA 
examination report reveals the veteran had a poor range of 
motion of the left ankle and the range of motion of the toe 
was absent.  A September 1998 VA muscle examination report 
reveals no atrophy of the left lower extremity.  The 
examiner stated that the veteran had no new complaints and 
that physical findings were the same as those found on prior 
compensation examination.  The diagnosis was left leg and 
right upper leg and buttock muscle injury secondary to 
shrapnel injury.

The RO, in a February 1999 rating decision, granted an 
increased rating to 20 percent for residuals of a gunshot 
wound of the left lower leg, with scars, injury muscle group 
XII, effective from March 1998.  The RO noted that an 
evaluation of 20 percent was assigned for a moderately 
severe muscle disability.  In making its decision, the RO 
cited to the veteran's service medical records and to the 
September 1998 VA examination report.  The RO stated that 
service records shows that the veteran was hospitalized for 
a prolonged period for treatment of the gunshot wound, with 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  The RO stated 
that the veteran did not meet the criteria for the next 
higher rating of 30 percent, as there was no evidence of a 
severe muscle disability.

In argument presented in October 2000, the veteran, through 
his representative asserted CUE in the August 1946 RO rating 
decision and all subsequent decisions, as they did not grant 
a 30 percent rating for the service-connected residuals of 
gunshot wound of the left lower leg with scars, involving 
muscle group XII.

The August 1946 and all subsequent rating decisions by the 
RO which denied the veteran a rating of 30 percent for the 
service-connected residuals of a gunshot wound to the left 
lower leg, involving muscle group XII became final, as the 
veteran did not file an application for review on appeal 
within one year from the date of the notice of the 
determinations.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); 
Veterans Regulation No. 2(a), Pt. II, Par. III, Department 
of Veterans Affairs Regulations 1008 and 1009, effective 
January 25, 1936, to December 31, 1957.  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  Where the evidence establishes such 
error, the prior decision will be reversed or revised.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

In this case, the veteran has not demonstrated that any of 
the RO's decisions, in August 1946, September 1949, October 
1977, February 1978, September 1978, November 1978, or 
February 1999, which denied the veteran a rating of 30 
percent for residuals of a gunshot wound to the left lower 
leg, involving muscle group XII was the product of CUE.  His 
claim for CUE appears to be based on how the evidence was 
weighed in each rating determination.  Such assertion, 
however, does not constitute a claim or finding of CUE.  As 
stated by the Court of Appeals for Veterans Claims (Court), 
for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must 
be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "[CUE] 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

In this case, the correct facts, were before the RO at the 
time of the August 1946, September 1949, October 1977, 
February 1978, September 1978, November 1978, and February 
1999 rating decisions.  Moreover, the RO properly applied 
the law which was existent at the time of these 
adjudications.  

With respect to the August 1946 rating decision, the RO 
assigned a 10 percent rating for three scars, medial aspect 
of the left lower calf and 2 small scars, left knee and 1 
scar lateral to the left tendo-Achilles.  The law at that 
time provided that scars which were superficial, tender, and 
painful on objective demonstration was assigned a 10 percent 
rating.  See 38 C.F.R. § 4.118, Code 7804.  The evidence on 
file at the time of the August 1946 rating decision 
contained a July 1946 VA examination report.  This report 
revealed the veteran's scars of the left lower extremity 
were healed, nonadherent, were mildly tender and showed mild 
loss of tissue.  Such findings are consistent with the 10 
percent rating assigned under the codes for scars.  There is 
no indication that the correct facts were not before the RO 
at the time of the decision or that the RO incorrectly 
applied the law at that time.  There was ample evidence in 
the record to support the assignment of no more than a 10 
percent rating under the provisions pertaining to scars.

The Board observes that the RO, in August 1946, failed to 
evaluate the veteran's claim under those pertaining to 
muscle injuries.  However, a review of the regulations 
pertaining to muscle injuries includes scars and would not 
result in a rating in excess of 10 percent.  Based on the 
evidence of record, particularly the July 1946 VA 
examination report and the veteran's service medical 
records, the veteran's muscle injury would have been 
considered to be no more than moderate (i.e. 10 percent 
disabling) under the regulations pertaining to muscle 
injuries which were effective from April 1946.  See 
Paragraph 17 of 1945 Schedule, entitled The Musculoskeletal 
System.  A moderately severe muscle injury warranting the 
next higher rating of 20 percent was not demonstrated.  Id.  
There were no objective findings of exit scars which were 
relatively large and so situated as to indicate track of 
missile through important muscle group.  There were also no 
indications on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  (See 
Paragraph 17 of 1945 Schedule, entitled The Musculoskeletal 
System).  Additionally, there was no evidence that there was 
any loss of marked or moderately severe strength.  As 
previously noted the evidence showed some well-healed scars 
of the left lower leg which were nonadherent.  There was 
only some mild loss of tissue and the scars were only mildly 
tender.  Although it appears that the RO failed to evaluated 
the veteran's claim under the regulations pertaining to 
muscle injuries such error had no effect on the outcome of 
the case.  The veteran still would have been assigned no 
more than a 10 percent rating as no more than a moderate 
muscle disability was evident.

Turning to RO's action in its September 1949 decision, the 
Board observes that the RO redefined the service-connected 
disability of scars of the medial aspect of the left lower 
calf and left knee and one scar lateral to the left tendo-
Achilles, to residuals of gunshot wound of the left lower 
leg, muscle group XII.  The RO continued the 10 percent 
rating under regulations pertaining to muscle injuries.  
Pertinent evidence on file at the time of the September 1949 
decision included the veteran's service medical records and 
an August 1949 VA examination report and such evidence was 
before the RO at the time of its decision.  The August 1949 
VA examination revealed no muscular deficits of muscle group 
XII.  The examination report revealed that the veteran had 
no muscle atrophy of the left lower extremity.  The law at 
the time of the decision provided that a 10 percent rating 
would be assigned for a moderate muscle injury, and a 20 
percent for a moderately severe injury.  See Paragraph 17 of 
1945 Schedule, entitled The Musculoskeletal System.  The RO 
at that time determined that the evidence supported a 
finding that the veteran's muscle injury represented no more 
than a moderate injury (i.e. a 10 percent rating).  The 
Board observes that at the time of the decision there was no 
objective findings meeting the criteria for a moderately 
severe muscle injury to muscle group XII. (See Paragraph 17 
of 1945 Schedule, entitled The Musculoskeletal System).  
There is nothing in the record which demonstrates that the 
RO failed to consider pertinent evidence or that they failed 
to properly apply the applicable law.  Thus, a finding of 
CUE is not found in this decision.  

Moreover, the correct facts were before the RO at the time 
of the October 1977, February 1978, September 1978 and 
November 1978 rating decisions.  The facts at the time of 
these decisions revealed that the veteran complained of pain 
and swelling of the left lower extremity.  The evidence 
surrounding these decisions reveals the veteran complained 
of having neurological impairment due to his service-
connected residuals of a gunshot wound to the left lower 
extremity.  1977 EMG and NCV testing were within normal 
limits.  When examined by VA in August 1978, he was noted to 
have no atrophy of the left lower extremity.  The law at the 
time of the 1977 and 1978 RO decisions provided that a 10 
percent rating was warranted for a moderate injury to muscle 
group XII and that a 20 percent rating was assigned for a 
moderately severe injury.  38 C.F.R. § 4.73, Code 5312.  The 
regulation provided that objective findings of a moderately 
severe disability includes entrance and (if present) exit 
scars which are relatively large and so situated as to 
indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Test 
of strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56 (1977, 1978).  
As it pertained to the 1977 and 1978 decisions, there is no 
indication that the RO failed to properly apply the 
applicable rating criteria.  When the rating criteria is 
applied to the facts surrounding the 1977 and 1978 rating 
decisions, it was more than reasonable that the RO 
determined that no more than a 10 percent rating was 
warranted for the service-connected gunshot wound residuals 
affecting muscle group XII.  The Board observes that 
objective medical evidence fails to show impairment 
associated with a moderately severe muscle disability.  It 
cannot be said that the RO committed an undebatable error, 
one which had it not been made, would have manifestly 
changed the outcome at the time the decisions were made.  
The veteran's argument for CUE seems to be based on how the 
RO weighed the evidence.  

As in the prior rating decisions, the correct facts were 
before the RO at the time of its February 1999 rating 
decision.  The law at the time of the February 1999 RO 
rating decision provided that a moderate injury of muscle 
group XII warranted a 10 percent rating and a moderately 
severe injury warranted a 20 percent rating.  38 C.F.R. 
§ 4.73, Code 5312 (1999).  Based on a review of the 
evidence, to specifically include the veteran's service 
medical records and the September 1998 VA examinations, the 
RO determined that the veteran had a moderately severe 
disability of muscle group XII.  The RO, in its February 
1999 rating decision which granted an increased rating to 20 
percent, weighed the evidence of record and properly applied 
the governing law and regulations in existence at that time.  
Accordingly, a finding or proper claim of CUE has not been 
established.

The Board concludes that the RO's determinations to not 
assign a 30 percent rating for residuals of a gunshot wound 
to the left lower extremity, involving muscle group XII in 
its August 1946, September 1949, October 1977, February 
1978, September 1978, November 1978, and February 1999 
decisions, were reasonable exercises of adjudicatory 
judgment and did not involve clear and unmistakable error.

It appears that the veteran's sole CUE contention relate to 
the interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of 
error concerning the August 1946 RO decision and all 
subsequent decisions which did not assign a 30 percent 
rating for the residuals of a gunshot wound to the left 
lower extremity, involving muscle group XII, but not the 
discrete issue of CUE.  The veteran's argument represents a 
clear-cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3)); 
See also Luallen, supra.

After careful review of the evidence of record, the Board 
finds that the RO decisions in August 1946, September 1949, 
October 1977, February 1978, September 1978, November 1978, 
and February 1999, correctly applied the pertinent law and 
regulations in considering the evidence.  At the time of the 
August 1946, September 1949, October 1977, February 1978, 
September 1978, November 1978, and February 1999 decisions, 
the evidence did not establish that the veteran's service-
connected residuals of a gunshot wound to the left lower 
leg, involving muscle group XII warranted ratings higher 
than what was assigned, specifically, a 30 percent rating.  
There was more than sufficient evidence in the record, when 
the RO made their decisions in August 1946, September 1949, 
October 1977, February 1978, September 1978, November 1978, 
and February 1999, to the make the decisions tenable.  The 
RO's August 1946, September 1949, October 1977, February 
1978, September 1978, November 1978, and February 1999 
decisions neither ignored the facts nor the law; they 
committed no undebatable error which would have provided a 
manifestly different result.  Accordingly, the Board 
concludes that the August 1946, September 1949, October 
1977, February 1978, September 1978, November 1978, and 
February 1999 rating decisions are not clearly and 
unmistakably erroneous.



ORDER

The August 1946, September 1949, October 1977, February 
1978, September 1978, November 1978, and February 1999 
rating decisions did not involve clear and 
unmistakable error.  The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

